This is an action in tort for alleged libel in which the plaintiff, who is the husband of the plaintiff in Sybil Kinsley
v. Herald and Globe Association, 113 Vt. 272, 34 A.2d 99, seeks damages because of publication of the same article. The pleadings in the two cases are identical and the same questions are presented except that in this case the defendant makes no claim that the demurrer to the defendant's answer requires the dismissal of the plaintiff's complaint.
For the reasons set forth in the other case the entry here must be *Page 284
Judgment reversed, demurrer sustained and cause remanded.
MOULTON, C.J. and JEFFORDS, J. dissent.
                        ON MOTION FOR REARGUMENT.
BUTTLES, J.
On leave, duly obtained, counsel for the defendant have filed a motion for reargument, pending which the entry of judgment has been withheld. The motion is identical with the one filed in the companion case of Sybil Kinsley v. Herald and Globe Association,113 Vt. 272, 34 A.2d 99, and for reasons set forth in that case this motion must be denied. Motion for reargument denied. Letfull entry go down.